In a negligence action to recover damages for wrongful death, and for conscious pain and suffering, the plaintiff administrator appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated March 12, 1962, as granted the defendant’s motion for leave to serve an amended answer containing a defense based on the contributory negligence of plaintiff’s intestate. Order, insofar as appealed from, affirmed, without costs. Ho opinion. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.